DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
3.	The following office action is a Final Office Action in response to communications received on 06/16/2022.
Claims 1-3, 9-11, 14 and 16 have been amended; and new claims 17 and 18 have been added. Therefore, claims 1-18 are currently pending in this application.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C.112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C.112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

●	Claim 18 is rejected under 35 U.S.C.112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 18 recites, “the images of the oral cavity captured by illuminating one or more surfaces of at least a portion of the oral cavity the wand and receiving reflected light with the camera of the wand” (emphasis added).
	However, it is unclear whether the term “the oral cavity the wand” is intended to imply -- the oral cavity by the wand --. Thus, claim 18 is ambiguous.  	 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C.103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.
Note that the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of a cited reference(s) are exemplary only. Accordingly, such citation(s) are not intended to limit/restrict the teaching of the reference(s) to the cited portion(s) only. Applicant is required to evaluate the entire disclosure of each reference; such as additional portions that teach or suggest the claimed limitations.
●	Claims 1-17 are rejected under 35 U.S.C.103 as being unpatentable over Kopelman 2006/0115793 in view of  Tepper 2014/0011173.
	Regarding claim 1, Kopelman teaches the following claimed limitations: a computer-implemented method comprising: displaying a training user interface including a three-dimensional (3D) representation of a physical model of a portion of an oral cavity; displaying, in the training user interface, one or more graphical indicators to indicate a scan segment to be carried out on the physical model ([0117], [0161], 0163], [0168]: e.g. the system displays, via a graphical interface, 3D image representation obtained from a physical object or tooth, which is a physical model of a portion of an oral cavity; and wherein the system also provides a feedback to the user to perform a procedure—such as a scanning process—properly, wherein the system identifies, via one or more graphical indicators—such as arrows or markers—one or more areas of the physical model that need to be scanned, etc.); receiving scanned images from a wand that is illuminating one or more surfaces of the physical model and receiving reflected light as the wand is moved over the physical model to take a training scan of the physical model; rendering a 3D digital model of the physical model from the scanned images as the wand is moved over the physical model ([0083], [0173]: e.g. based on the feedback presented above, the user starts scanning the physical object. Note that the system already implements a scanner—such as a hand-held scanner—for scanning the physical model; and wherein the system displays, in real-time, 3D image data representing the physical model from the scanner, as the user is moving the scanner over the physical model. In this case, the hand-held scanner corresponds to the wand. Furthermore, it is understood that the system normally generates the image by capturing light that is being reflected as the scanner is illuminating the surface(s) of the physical object during scanning process); and displaying, within the training user interface, information regarding an accuracy of the training scan based on a departure of a scan trajectory of the training scan from the acceptable or optimal trajectory ([0165], [0168], [0170], [0171]: e.g. the system analyzes the image in order to determine whether the procedure that the user has performed is accurate. For instance,  the system determines whether the scan fully spans the target zone of interest, and thereby it identifies one or more parts of the target zone that the scan missed out; and furthermore, the system provides feedback to the user regarding how to properly perform the scanning process by displaying graphical indicators that show the desired position of the scanner. The above indicates, at least implicitly, that the system determines whether the trajectory of the training scan is consistent with—or departing from—an acceptable/optimal trajectory in order to identify areas missed out and/or desired position of the scanner. Furthermore, the system alerts the user, via a distinct visual signal, that the scan is complete).
	Kopelman does not explictly describe adjusting the display of the one or more graphical indicators to indicate an acceptable or optimal trajectory for scanning as the wand is moved over the physical model; and the information further involves information regarding efficiency.   
	However, Tepper discloses a training system for training a user regarding a procedure that involves scanning a physical object; and the system generates, as the user scans the physical object using a scanner, one or more graphical indications regarding recommended scan paths ([0349], [0351], [0352]); and wherein the system further generates information regarding the user’s performance; such as accuracy of the procedure, the time to complete the task, etc. ([0219], [0232]).
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Kopelman in view of Tepper; for example, by incorporating an algorithm(s) that allows the system to maneuver one or more of the arrows/markers in order to indicate to the user—as the user is scanning the physical object—the recommended position or trajectory for the scan path; and wherein the system further displays, besides data indicating the accuracy of the user’s performance, one or more additional data (e.g. the time the user has taken to complete the scanning task; a score that indicates the accuracy level, etc.), so that the user would have a better chance to easily learn the proper techniques to perform the procedure; and thereby making the system more beneficial to the user. 
Regarding claim 9, Kopelman teaches the following claimed limitations: a computer-implemented method comprising: displaying a training user interface including a three-dimensional (3D) representation of a physical model of a portion of an oral cavity; displaying, in the training user interface, one or more graphical indicators to indicate an acceptable or optimal trajectory segment to be used to scan the physical model ([0117], [0161], 0163], [0168]: e.g. the system displays, via a graphical interface, 3D image representation obtained from a physical object or tooth, which is a physical model of a portion of an oral cavity; and wherein the system also provides a feedback to the user to perform a procedure—such as a scanning process—properly, wherein the system identifies, via one or more graphical indicators—such as arrows or markers—one or more areas of the physical model that need to be scanned, etc.); receiving scanned images from a wand that is illuminating one or more surfaces of the physical model and receiving reflected light as the wand is moved over the physical model to take a training scan of the physical model; rendering a 3D digital model of the physical model from the scanned images as the wand is moved over the physical model ([0083], [0173]: e.g. based on the feedback presented above, the user starts scanning the physical object. Note that the system already implements a scanner—such as a hand-held scanner—for scanning the physical model; and wherein the system displays, in real-time, 3D image data representing the physical model from the scanner, as the user is moving the scanner over the physical model. In this case, the scanner—such as the hand-held scanner corresponds to the wand. Furthermore, it is understood that the system normally generates the image by capturing light that is being reflected as the scanner is illuminating the surface(s) of the physical object during scanning process); and displaying, within the training user interface, information regarding an accuracy of the training scan based on a departure of a scan trajectory of the training scan from the acceptable or optimal trajectory ([0165], [0168], [0170], [0171]: e.g. the system analyzes the image in order to determine whether the procedure that the user has performed is accurate. For instance, the system determines whether the scan fully spans the target zone of interest, and thereby it identifies one or more parts of the target zone that the scan missed out; and furthermore, the system provides feedback to the user regarding how to properly perform the scanning process by displaying graphical indicators that show the desired position of the scanner. The above indicates, at least implicitly, that the system determines whether the trajectory of the training scan is consistent with—or departing from—an acceptable/optimal trajectory in order to identify areas missed out and/or desired position of the scanner. Furthermore, the system alerts the user, via a distinct visual signal, that the scan is complete).
Kopelman does not explicitly describe adjusting the display of the one or more graphical indicators to indicate an acceptable or optimal trajectory for scanning as the wand is moved over the physical model; and the information further involves information regarding efficiency.   
	However, Tepper discloses a training system for training a user regarding a procedure that involves scanning a physical object; and the system generates, as the user scans the physical object using a scanner, one or more graphical indications regarding recommended scan paths ([0349], [0351], [0352]); and wherein the system further generates information regarding the user’s performance; such as accuracy of the procedure, the time to complete the task, etc. ([0219], [0232]).
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Kopelman in view of Tepper; for example, by incorporating an algorithm(s) that allows the system to maneuver one or more of the arrows/markers in order to indicate to the user—as the user is scanning the physical object—the recommended position or trajectory for the scan path; and wherein the system further generates, besides data indicating the accuracy of the user’s performance, one or more additional data (e.g. the time the user has taken to complete the scanning task; a score that indicates the accuracy level, etc.), so that the user would have a better chance to easily learn the proper techniques to perform the procedure; and thereby making the system more beneficial to the user. 
Regarding claims 2 and 10,  Kopelman in view of Tepper teaches the claimed limitations as discussed above. 
The limitation, “wherein the information regarding accuracy and efficiency of the training scan includes one or more of: scan time, scan rate, number of captured images, degree of coverage, degree of completion of the 3D digital model, and degree of accuracy of the 3D digital model”, is already addressed above according to the modification discussed with respect to claims 1 and 9. Particularly, the information that the modified system presents already includes, for example, the time the user has taken to complete the scanning task; a score that indicates the accuracy level (or degree of accuracy), etc. 
It is further worth to note that each of claims 2 and 10 is directed to the content (e.g. topic) of the information being presented.  
Regarding claims 3 and 11,  Kopelman in view of Tepper teaches the claimed limitations as discussed above. 
The limitation, “the information regarding accuracy and efficiency of the training scan includes one or more of: indications of a translational velocity of the wand . . . an optimal trajectory envelope within which images can be captured and used to construct an accurate 3D digital model of the physical model”, is also already addressed above according to the modification discussed with respect to claims 1 and 9. Particularly, the information that the modified system presents already includes, for example, the time the user has taken to complete the scanning task (e.g. elapsed time of the training scan), etc. 
Here also it is worth to note that each of claims 3 and 11 is directed to the content (e.g. topic) of the information being presented.  
Kopelman in view of Tepper teaches the claimed limitations as discussed above. Kopelman further teaches:
Regarding claims 4 and 12, wherein the 3D digital model is displayed over the 3D representation of the physical model ([0116], [0117], [0151]: e.g. once areas that needs to be scanned are identified to the user, the system receives a scan that the user performed in response to the feedback above; and wherein the system determines the accuracy by overlaying/superimposing the received 3D image over the initial/original 3D representation); 
Regarding claims 5 and 13, wherein displaying, in the training user interface, the one or more graphical indicators comprises displaying one or more arrows ([0168], [0169]: e.g. the indicators are already in the form of arrows or markers); 
Regarding claim 6, the scan segment to be carried out comprise an acceptable or optimal trajectory segment displayed over the 3D representation of the physical model ([0168], [0169]: e.g. the arrows or markers already represent the acceptable or optimal trajectory segment displayed over the 3D representation of the physical model); 
Regarding claims 7 and 14, the method is performed by subsystems within an oral-cavity-imaging-and-modeling system including the wand ([0117], [0132], [0151], [0168]: e.g. the implementation already involves a computer system that involves subsystems, including a scanner—or a wand—for scanning intra oral cavity and/or a physical object; and thereby a 3D model relating to the scanned object is generated);
Regarding claims 8 and 15, displaying the training user interface on a display of a remote computer system ([0161], [0162]: e.g. the system already allows the training interface to be displayed on the display of one or more remote computers; such as a computer at a dental clinic, and/or a computer at a consultancy center, etc.). 
Regarding claim 16, Kopelman teaches the following claimed limitations: a computer-implemented method comprising: displaying a training user interface including a three-dimensional (3D) representation of a physical model of a portion of an oral cavity; displaying, in the training user interface, one or more graphical indicators to indicate an acceptable or optimal trajectory segment to be used to scan the physical model ([0117], [0161], 0163], [0168]: e.g. the system displays, via a graphical interface, 3D image representation obtained from a physical object or tooth, which is a physical model of a portion of an oral cavity; and wherein the system also provides a feedback to the user to perform a procedure—such as a scanning process—properly, wherein the system identifies, via one or more graphical indicators—such as arrows or markers—one or more areas of the physical model that need to be scanned, etc. Accordingly, the indicators, such as the arrows or markers, indicate an acceptable or optimal trajectory segment to be used to scan the physical mode); receiving scanned images from a wand that is illuminating one or more surfaces of the physical model and receiving reflected light as the wand is moved over the physical model to take a training scan of the physical model; rendering a 3D digital model of the physical model from the scanned images as the wand is moved over the physical model ([0083], [0173]: e.g. based on the feedback presented above, the user starts scanning the physical object. Note that the system already implements a scanner—such as a hand-held scanner—for scanning the physical model; and wherein the system displays, in real-time, 3D image data representing the physical model from the scanner, as the user is moving the scanner over the physical model. In this case, the scanner—such as the hand-held scanner corresponds to the wand. Furthermore, it is understood that the system normally generates the image by capturing light that is being reflected as the scanner is illuminating the surface(s) of the physical object during scanning process); computing an orientation of the wand by matching a received scanned image to a projection of the representation of a physical model, as the wand is moved over the physical model ([0167] lines 14-20: e.g. as already indicated above, the system receives scanned image as the user is scanning the physical object; and wherein the system compares the orientation of the scanner with respect to the surface of the physical object being scanned according to predetermined criteria. Thus, the above already indicates that the system computes the orientation of the scanner (i.e. wand) by matching a received scanned image to a projection of the representation of a physical model); and displaying, within the training user interface, information regarding an accuracy of the training scan based on a departure of a scan trajectory of the training scan from the acceptable or optimal trajectory ([0165], [0168], [0170], [0171]: e.g. the system analyzes the image in order to determine whether the procedure that the user has performed is accurate. For instance, the system determines whether the scan fully spans the target zone of interest, and thereby it identifies one or more parts of the target zone that the scan missed out; and furthermore, the system provides feedback to the user regarding how to properly perform the scanning process by displaying graphical indicators that show the desired position of the scanner. The above indicates, at least implicitly, that the system determines whether the trajectory of the training scan is consistent with—or departing from—an acceptable/optimal trajectory in order to identify areas missed out and/or desired position of the scanner. Furthermore, the system alerts the user, via a distinct visual signal, that the scan is complete).
Kopelman does not explicitly describe, displaying, in the training user interface, the orientation of the wand as the wand is moved over the physical model; adjusting the display of the one or more graphical indicators to update the acceptable or optimal trajectory for scanning as the wand is moved over the physical model; and the information further involves information regarding efficiency.
However, Tepper discloses a training system for training a user regarding a procedure that involves scanning a physical object; and the system generates, via a user interface, one or more graphical indications regarding recommended scan paths as the user is scanning the physical object using a scanner ([0349], [0351], [0352]), wherein the system also computes the orientation of the scanner and displays a graphical representation of its movement as the user is scanning the physical object (see FIG 9A, label “1429”); and wherein the system further generates information regarding the user’s performance; such as accuracy of the procedure, the time to complete the task, etc. ([0219], [0232]).
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Kopelman in view of Tepper; for example, by incorporating an algorithm(s) that allows the system to maneuver one or more of the arrows/markers in order to indicate to the user—as the user is scanning the physical object—the recommended position or trajectory for the scan path; wherein the system also displays a graphical representation of the movement of the scanner as the user is scanning the physical object; and wherein the system further displays, besides data indicating the accuracy of the user’s performance, one or more additional data (e.g. the time the user has taken to complete the scanning task; a score that indicates the accuracy level, etc.), so that the user would have a better chance to easily learn the proper techniques to perform the procedure; and thereby making the system more beneficial to the user. 
Regarding claim 17, Kopelman in view of Tepper teaches the claimed limitations as discussed above per claim 1.
Although the figures of Kopelman do explicitly illustrate that the one or more graphical indicators indicate spatial translations and rotations of the wand, Kopelman already teaches that the system provides various feedbacks to the user in order to help the user correctly perform the scanning procedure; such as, feedbacks in the form of arrows or markers, thereby indicating to the user the desired position of the scanner, and/or the best angle and position of the scanner, etc. (see [0168]; [0169]).
In addition, when performing an intra oral scanning procedure using a scanner/wand, a person skilled in the art readily recognizes that the user normally performs various manipulations that involve translational and rotational motions. 
 Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Kopelman’s system; for example, by providing additional graphical indications (e.g. arrows, markers, etc.) regarding the various types of desired manipulations of the scanner, such as the various spatial translations and rotations needed with respect to the scanner, etc., so that the user’s chance to properly perform the scanning process is improved. 
●	Claim 18 is rejected under 35 U.S.C.103 as being unpatentable over Rubbert 2002/0015934 in view of  Kopelman 2006/0115793.
Regarding claim 18, Rubbert teaches the following claimed limitations: an oral cavity imaging and modeling system comprising: a wand comprising a camera for capturing images of an oral cavity ([0170]; [0176] lines 1-5: e.g. a system for generating dental models by scanning an oral cavity or anatomical structure; the system comprises a scanner that involves an electronic imaging system, which includes charged-coupled-device (CCD). In this case, the scanner above corresponds to the wand; and wherein the CCD is the camera ), the images of the oral cavity captured by illuminating one or more surfaces of at least a portion of the oral cavity [by] the wand and receiving reflected light with the camera of the wand as the wand is moved over the oral cavity ([0175]; [0178]: e.g. the scanner further comprises a light source for illuminating the environment being scanned, such as the oral cavity; and the camera captures the lights being reflected from the surface as the user is scanning the oral cavity using the scanner); a computing system operably coupled with the wand, the computing system configured to: display, to a display, a training user interface including a three-dimensional (3D) representation of a physical model (see FIG 1, labels “14”, “16”; also [0183]; [0184] lines 1-4: e.g. the scanner is in electronic communication with a computer; and wherein the computer is already configured to generate and display—via an interface—3D representations of one or more dental objects), the physical model being already associated with an accurate 3D digital model ([0030]; [0103]: e.g. the system already stores one or more 3D templates related the physical object/model being scanned); receive images from the wand that is illuminating one or more surfaces of the physical model and receiving reflected light as the wand is moved over the physical model to take a training scan of the physical model; generate a 3D digital model of the physical model from the received images as the wand is moved over the physical model ([0178]; [0180]; [0184]: e.g. as the user is scanning one or more physical objects—such as tooth—in the oral cavity (or an artificial dental structure), the scanner captures—via its camera—one of more lights being reflected from the surface(s) of the physical object/model being scanned; and this scanned data, which corresponds to the training scan, is transmitted to the computer; and wherein the computer generates 3D digital representation of the physical model); and comparing the generated 3D digital model of the physical model from the training scan to the accurate 3D model of the physical model ([0030]; also see [0373]: e.g. the system compares the 3D digital representation of the scanned object—such as tooth—with the corresponding 3D template; and thereby identifies one or more parameters; such as missing parts from the tooth or gap in scan data, etc.). 
Although Rubbert teaches comparing the generated 3D digital model to the accurate 3D model (as discussed above), Rubbert does not explicitly describe displaying, within the training user interface, information regarding an accuracy of the training scan.
However, Kopelman discloses a system that analyzes the performance of a user, as the user is performing an intra oral cavity scanning procedure; and thereby the system generates one or more feedbacks regarding the accuracy of the procedure; such as, indicating insufficiency of scan data, or indicating the missing surface areas, etc. ([0165]; [0168]; [0169]; [0170]).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Rubbert in view of Kopelman; for example, by incorporating an algorithm that allows the system to further generate, based on the comparison, one or more feedbacks regarding the accuracy of the procedure that the user has performed (e.g. indicating insufficient data regarding one or more parts that the user missed when performing the scanning procedure, etc.), including one or more recommendations to correctly perform the scanning procedure, etc., so that the user would have a better chance to easily learn from his/her mistakes.
Response to Arguments.
6.	Applicant’s arguments have been fully considered (the arguments filed on 06/16/2022). However, the arguments are not persuasive. Applicant argues, 
Claims 1-16 currently stand rejected under 35 U.S.C. § 103 as allegedly being unpatentable . . . 
The Applicant respectfully disagrees. The combination of Kopelman and Tepper does not suggest all the features recited in the claims. As amended, claims 1, 9 and 16 recite computer-implemented methods comprising, inter alia, displaying, within the training user interface, information regarding an accuracy and efficiency of the training scan based on a departure of a scan trajectory of the training scan from the acceptable or optimal trajectory . . . Kopelman does not describe or suggest displaying information regarding an accuracy and efficiency of the training scan based on a departure of a scan trajectory of a training scan from an acceptable or optimal trajectory, as recited in the claims. Tepper fails to overcome the deficiencies of Kopelman. Tepper describes monitoring and/or training of ultrasound guided procedures . . . Tepper describe a scanning plane 1429 and a recommended scanning plane 1449 related to the ultrasound transducer, which are not scan trajectories. Further, nowhere does Tepper describe or suggest displaying information regarding an accuracy and efficiency of the training scan based on a departure of a scan trajectory of a training scan from an acceptable or optimal trajectory, as recited in the claims. Thus, Kopelman cannot be combined with Tepper to suggest all the features recited in the claims . . . 
Since the combination of Kopelman in view Tepper does not suggest all the features recited in claims 1-16, these claims cannot be obvious in view of these references . . . 

However, the Office disagrees with the above arguments at least for the following reasons: 
Firstly, Kopelman already determines, based on the analysis of the user’s scanned data, whether the user’s scan fully spans the target zone of interest; and thereby, the system identifies one or more deficiencies, such as part of the target zone that the scan missed out (e.g. see [0165]). 
From the teaching above, a person skilled in the art readily recognizes that the system already involves an acceptable or optimal scan trajectory—such as, a scan trajectory that fully spans the target zone of interest. Of course, when the user’s scan departs from this acceptable or optimal scan trajectory, it misses a part of the target zone. Accordingly, Kopelman identifies the above deficiency, and thereby displays one or more feedbacks (information) regarding the accuracy of the user’s scan; such as: identifying the missing areas to the user, and/or indicating the best angle and position for the scanner, etc. ([0168], [0169]). 
Accordingly, Kopelman does teach the process of displaying, within the training user interface, information regarding an accuracy of the training scan based on a departure of a scan trajectory of the training scan from the acceptable or optimal trajectory. Consequently, Applicant’s arguments are not persuasive. 
Although Kopelman does not explicitly mention information related to the efficiency of the scan, the secondary reference—Tepper—addresses the above missing element. Particularly, Tepper discloses a system that displays information related to the accuracy and efficiency of a scanning procedure that the user is performing (see [0219]; [0232]).
Thus, a person skilled in the art would be motivated to modify Kopelman based on the teaching of Tepper, so that Tepper further displays, besides data indicating the accuracy of the user’s performance, one or more additional data (e.g. the time the user has taken to complete the scanning task; a score that indicates the accuracy level, etc.), so that the user would have a better chance to easily learn the proper techniques to perform the procedure, etc.
Secondly, Applicant’s assertions directed to Tepper are also not persuasive. Applicant asserts, “Tepper describe a scanning plane 1429 and a recommended scanning plane 1449 related to the ultrasound transducer, which are not scan trajectories” 
However, Tepper does suggest, at least implicitly, scanning trajectories since each of the scanning planes (FIG 9A, labels “1429” and “1449”) is the result of a scan trajectory (e.g. a scanning path or route that the scanner is undergoing). In this case, the first scanning plane—label “1429”—is due the user’s scan trajectory; whereas the second scanning plane—label “1449”—relates to the acceptable/optimal scan trajectory.  Consequently, Applicant’s assertions, “nowhere does Tepper describe or suggest displaying information regarding an accuracy and efficiency of the training scan based on a departure of a scan trajectory of a training scan from an acceptable or optimal trajectory”, are certainly not persuasive.  
Nevertheless, as already pointed out above, Kopelman already teaches the process of determining whether the user’s scan (training scan) is departing from an acceptable or optimal trajectory. 
Thus, at least for the reasons discussed above, the Office concludes that the prior art does teach or suggest the current claims. 


Conclusion
Applicant’s amendment necessitated the new grounds of rejection presented in this final office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filled within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715